Citation Nr: 0431664	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  03-00 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to separate disability ratings for peripheral 
neuropathy of the extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T. H., Registered Nurse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1969, including a tour in Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied service connection for peripheral neuropathy.  

A more recent, March 2003, RO rating decision granted service 
connection for multiple myeloma and assigned a 100 percent 
schedular rating, analogously under 38 C.F.R. § 4.117, 
Diagnostic Codes 7799 and 7700 (see 38 U.S.C.A. § 4.27 as to 
use of built-up Diagnostic Codes for analogous ratings).  The 
RO also granted basic eligibility to Dependent's Educational 
Assistance (DEA).  These grants were made retroactively 
effective from November 27, 2002.  

An even more recent, August 2003, RO rating decision granted 
service connection for post-traumatic stress disorder (PTSD) 
and assigned an initial 50 percent disability rating.  As 
well, the RO granted service connection for scars on the 
right forearm, chin, and under the right ear, as residuals of 
shell fragment wounds, and assigned an initial 10 percent 
disability rating.  Special monthly compensation (SMC) also 
was granted at the housebound rate.  And these grants, like 
the others, were made retroactively effective from November 
27, 2002.  Furthermore, SMC was granted under 38 U.S.C. 
§ 1114(s) and 38 C.F.R. § 3.350(i) on account of the multiple 
myeloma rated 100 percent and additional service-connected 
disabilities of scars and PTSD, independently ratable at 60 
percent or more.

Following a January 2004 RO hearing, a February 2004 rating 
action granted an earlier effective date of December 27, 
2001, for the grant of service connection for the multiple 
myeloma (corresponding with the date of receipt of an 
informal claim for service connection, noting also that the 
veteran's peripheral neuropathy was the first manifestation 
of his service-connected multiple myeloma).

Also, the RO granted SMC based on loss of use (LOU) of the 
lower extremities under 38 U.S.C. § 1114(l) and 38 C.F.R. 
§ 3.350(b), effective November 27, 2001.  Moreover, the 
veteran was deemed entitled to specially adapted housing and 
to automobile and adaptive equipment.  And he was granted SMC 
under 38 U.S.C. § 1114(p) and 38 C.F.R. § 3.350(f)(3) at the 
rate intermediate between subsection (l) and subsection (m) 
on account of multiple myeloma with LOU of his lower 
extremities with additional disability, PTSD, independently 
ratable at 50 percent or more.  

During his January 2004 RO hearing, the veteran indicated 
that he was also claiming entitlement to SMC for LOU of his 
upper extremities and SMC for LOU of a creative organ.  He 
went on to note additionally that he was seeking compensation 
for bowel and bladder incontinence (see page 23 of the 
transcript), even though he testified that he did not 
currently have bladder incontinence (see page 16).  Also bear 
in mind that, in October 2002, via his representative, 
the veteran had set forth a claim for permanency of total 
disability under 38 C.F.R. § 3.340(b). 

These additional claims have not been adjudicated by the RO, 
however, much less denied and timely appealed to the Board, 
so they are referred to the RO for initial development and 
consideration since the Board does not currently have 
jurisdiction to consider them.  See 38 C.F.R. § 20.200 
(2004).


FINDINGS OF FACT

1.  The veteran is service connected for multiple myeloma, 
which takes into account his peripheral neuropathy, and he 
already has the highest possible schedular rating for this 
disability of 100 percent.  

2.  The assignment of separate schedular ratings for 
peripheral neuropathy would constitute pyramiding.  


CONCLUSION OF LAW

The assignment of separate disability ratings for peripheral 
neuropathy of the extremities is not warranted.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.27, 4.117, Diagnostic Codes 
7700 and 7715 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  



Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 21.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini 
II.  The Board is bound by the precedent opinions of VA's 
General Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).  

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120 - 21.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
document(s) meets the four content requirements listed 
above.  

In this case, the veteran was provided the required VCAA 
notice in the RO letter of December 2003 - which was after 
the July 2002 rating action that initially denied service 
connection for peripheral neuropathy.  So compliance with the 
explicit timing requirements of §5103(a) is impossible 
without the nullification of that decision.  But in Pelegrini 
II, the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id., at *28.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").  This suggests 
that in cases where, as here, the VCAA notice was sent after 
the RO's initial unfavorable decision, it is appropriate for 
the Board to remand the claim to the RO for further 
development and readjudication.  

Here, though, a remand for this reason is unnecessary because 
any defect with respect to the timing of the VCAA notice was 
mere harmless error.

There is no basis for concluding that harmful error occurs 
simply and only because a claimant receives VCAA notice after 
an initial adverse adjudication.  While the VCAA notice was 
not given prior to the RO's July 2002 adjudication, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of the claim, and to respond 
to his VA notices.  Indeed, he had time to identify and/or 
submit additional supporting evidence after issuance of the 
December 2003 RO letter (containing the VCAA notice), and 
bear in mind this notice preceded the RO's adjudication of 
his other claims for service connection for PTSD and shell 
fragment wound scars and grants of SMC.  And this all 
occurred before actual certification of his appeal to the 
Board.  Moreover, even once his appeal arrived at the Board, 
he had still additional time (90 more days) to identify 
and/or submit additional supporting evidence and even beyond 
that with justification for delay.  38 C.F.R. § 20.1304.  
Therefore, notwithstanding requirements of Pelegrini II as to 
the timing of the VCAA notification, deciding this appeal at 
this juncture is not prejudicial error to him.

As for the "fourth element" of the notice cited in 
Pelegrini II, although there is no VCAA notification 
containing the precise language specified in this decision, 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claim.  
In addition, the GC's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
claim, a more generalized request in many cases would be 
superfluous.  Id.

In this particular case, although the December 2003 VCAA 
notice letter that was provided to the veteran does not 
contain the precise language specified in 38 C.F.R. § 
3.159(b)(1), the letter requested that he provide or identify 
any evidence supporting his claim.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  Moreover, in a recent precedent opinion 
of VA's General Counsel (issued after Pelegrini I, but before 
Pelegrini II), it was held that the language in Pelegrini 
stating that VA must request all relevant evidence in the 
claimant's possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini that sections 5103(a) and 3.159(b)(1) require VA 
to include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA).  As mentioned, the Board is bound by the 
precedent opinions of VA's General Counsel, as chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c). 

As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.   
The veteran's service medical records (SMRs) are on file, as 
are his private clinical records, reports of VA examinations, 
and a statement from a VA physician.  Also, he and a 
Registered Nurse from the Boston Vet Center testified in 
support of his claim at the January 2004 RO hearing.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Analysis

It is undisputed that the veteran has peripheral neuropathy 
of the lower extremities.  This was shown on VA examination 
in June 2002, which yielded a diagnosis of severe sensory-
motor peripheral neuropathy that was as likely as not due to 
exposure to dioxin (in Agent Orange).  A January 2003 
addendum to that examination report clarifies that the 
peripheral neuropathy was due to multiple myeloma - which, 
in turn, was associated with exposure to Agent Orange in 
Vietnam.  A January 2003 statement from the VA physician that 
conducted the June 2002 VA examination, and who wrote the 
January 2003 addendum thereto, confirmed the veteran's 
neurologic function had continued to deteriorate despite 
aggressive chemotherapy and immune modulating therapy.  



The veteran has a 100 percent disability evaluation for the 
multiple myeloma.  It is rated, by analogy, to pernicious 
anemia under 38 C.F.R. § 4.117, Diagnostic Code 7700.  This 
analogous rating is pursuant to 38 C.F.R. § 4.27 (allowing 
this when a service-connected disability is not formally 
listed in the Rating Schedule).  The criteria for the maximum 
100 percent schedular rating are a hemoglobin of 5 gm/100 ml 
or less, with findings such as high output congestive heart 
failure or dyspnea at rest.  The veteran's representative 
points out that a note to DC 7700 provides that the 
complications of pernicious anemia, such as dementia or 
peripheral neuropathy, are to be rated separately.

The regulations proposing to provide presumptive service 
connection for multiple myeloma as attributable to in-service 
exposure to herbicides were published on February 3, 1994, at 
59 Federal Register 5161 - 5162, and stated that "VA, 
however, found the evidence concerning [an association 
between in-service herbicide exposure and] multiple myeloma, 
a malignant proliferation of plasma cells which are derived 
from B lympyocytes, to be convincing."  Further, it was 
stated that "multiple myeloma is a malignant proliferation 
of plasma cells which are derived from B lymphocytes and is 
closely related biologically to B-cell non-Hodgkin's 
lymphoma."  59 Federal Register 5162 (February 3, 1994).  

38 C.F.R. § 4.117, Diagnostic Code 7715, provides for a 100 
percent schedular rating when non-Hodgkin's lymphoma is 
active or during a treatment phase.  

A note to 38 C.F.R. § 4.117, Diagnostic Code 7715 provides 
that: 

The 100 per cent rating shall continue beyond the 
cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic 
procedures.  Six months after discontinuance of 
such treatment, the appropriate disability rating 
shall be determined by mandatory VA examination.  
Any change in evaluation based upon that or any 
subsequent examination shall be subject to the 
provisions of § 3.105(e) of this chapter.  If 
there has been no local recurrence or metastasis, 
rate on residuals.  

It appears that under either Diagnostic Code 7700 or 7715 
symptoms of multiple myeloma, such as peripheral neuropathy, 
may be separately rated.  The difference is that under 
Diagnostic Code 7700 a separate rating may be assigned for 
peripheral neuropathy in addition to a 100 percent schedular 
rating; whereas, under Diagnostic Code 7715, a separate 
rating for peripheral neuropathy will be assigned only when a 
100 percent schedular rating is not assignable.

Diagnostic Code 7700 provides for rating less that 100 
percent with consideration given to symptoms not only of 
dyspnea on mild exertion, syncope, weakness, easy 
fatigability, headaches, lightheadedness, shortness of 
breath, but also cardiomegaly.  In this regard, the veteran 
has submitted copies of pertinent portions of "THE MERCK 
MANUAL OF DIAGNOSIS AND THERAPY," which address multiple 
myeloma.  But the criteria in Diagnostic Code 7700 are not 
listed as symptoms of multiple myeloma in this medical 
authority.  

Accordingly, in the judgment of the Board, the veteran's 
service-connected multiple myeloma is more appropriately 
assigned a 100 percent schedular rating under Diagnostic Code 
7715, rather than under Diagnostic Code 7700.  Consequently, 
since he continues to receive therapy for the multiple 
myeloma, separate ratings for peripheral neuropathy affecting 
his lower extremities are not warranted.  And because the 
preponderance of the evidence is against his claim, 
the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

The claim for separate disability ratings for peripheral 
neuropathy of the extremities is denied.  


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



